UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND:
ETHICS IN WASHINGTON, et al.,  :
                               :
      Plaintiffs,              :    Civil Action No.:                          18-2473 (RC)
                               :
      v.                       :    Re Document Nos.:                          14, 19
                               :
U.S. DEPARTMENT OF HOMELAND    :
SECURITY, et al.,              :
                               :
      Defendants.              :
                       MEMORANDUM OPINION

               DENYING PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION;
                      GRANTING DEFENDANTS’ MOTION TO DISMISS

                                     I. INTRODUCTION

       On April 6, 2018, the administration of President Donald J. Trump began implementing

the so-called “zero tolerance policy” on unauthorized immigration. Under the new policy, the

administration ended its earlier practice of funneling most aliens apprehended at the border

through civil immigration proceedings, and instead started systematically detaining and

criminally prosecuting suspected illegal immigrants for unlawful entry into the country. Because

minor children could not be held in criminal custody with adults, component agencies of the

Department of Homeland Security (“DHS”) also began systematically separating families

apprehended together when attempting to enter the country. While adult family members were

sent to criminal custody, DHS placed the minor children in the custody of the Department of

Health and Human Services (“HHS”), in a poorly-documented interagency process that often had

the practical result of parents and family members being completely cut off from, and unable to

communicate with, their separated children, for weeks—sometimes months—at a time.
       The significant public backlash in response to the zero tolerance policy, and particularly

to the thousands of family separations the Trump administration conducted in just a few months,

eventually led President Trump to issue an executive order on June 20, 2018, directing DHS to

stop separating families apprehended at the border. In response to a class-action lawsuit by

parents of separated children, the U.S. District Court for the Southern District of California

entered a preliminary injunction the same month ordering the administration to reunite currently

separated children with their alien parents. But the fallout from the zero tolerance policy did not

stop there. Reports prepared by the U.S. Government Accountability Office (“GAO”) and

DHS’s Office of Inspector General (“OIG”) following the end of mandatory separations brought

to light a wide range of deficiencies in DHS’s implementation of the policy, including in the

agency’s recordkeeping practices associated with family separations.

       Although they spend much of the amended complaint and of their briefs discussing the

botched implementation and consequences of the zero tolerance policy, it is those recordkeeping

practices that Plaintiffs Citizens for Responsibility and Ethics in Washington (“CREW”) and

Refugee and Immigrant Center for Education and Legal Services, Inc. (“RAICES”) challenge in

this suit. Plaintiffs bring three claims against DHS and the Secretary of Homeland Security for

declaratory and injunctive relief pursuant to the Administrative Procedure Act (“APA”), 5 U.S.C.

§§ 701–06. Plaintiffs allege that DHS violates the Federal Records Act (“FRA”), 44 U.S.C. §§

2101–20, 2901–11, 3101–07, 3301–14, by 1) maintaining a deficient records management

program, 2) failing to create records sufficient to link migrant children to adult companions with

whom they are apprehended at the border, and 3) failing to create records of agency policy and

decisions. Plaintiffs have moved for a preliminary injunction as to claim two, while Defendants

have moved to dismiss this case for lack of subject matter jurisdiction and failure to state a claim.




                                                 2
       As detailed below, the Court denies Plaintiffs’ motion for a preliminary injunction and

grants Defendants’ motion to dismiss. The Court is sensitive to the significant harms Plaintiffs

allege families apprehended at the border faced—and still face—as a result of the zero tolerance

policy. But it does not believe that Plaintiffs’ FRA claims, as pled, are a proper vehicle for

challenging those harms. First, the Court determines that it only has subject matter jurisdiction

over claims one and two. And second, while CREW and RAICES point to a number of

individual failures in DHS’s recordkeeping procedures, and make arguments for changes to the

agency’s recordkeeping they contend are required by the FRA, none of their claims point to a

final agency action pursuant to the APA. Independently of standing, all three claims therefore

fail to state a claim under the APA.

                                       II. BACKGROUND 1

            A. Records Creation and Preservation Requirements Under the FRA

       The Federal Records Act is a collection of scattered statutes that together “govern[] the

creation, management and disposal of federal records.” Armstrong v. Bush, 924 F.2d 282, 284

(D.C. Cir. 1991). Pursuant to the FRA, agencies are required to “establish[] standards and

procedures to assure efficient and effective records management,” in order to ensure the proper

creation and preservation of records pertaining to the “policies and transactions of the Federal

Government.” 44 U.S.C. § 2902. This requires every agency to “maintain an active, continuing

program for the . . . management of the records of the agency” that provides for, inter alia,



       1
          On a motion to dismiss for failure to state a claim, the Court accepts as true the factual
allegations in the complaint and construes them liberally in the Plaintiff's favor. See, e.g., United
States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). The Court may also
consider documents attached to or incorporated in the complaint, see EEOC v. St. Francis Xavier
Parochial Sch., 117 F.3d 621 624 (D.C. Cir. 1997), and it therefore considers the various
government reports and news media sources Plaintiffs link to in their amended complaint.


                                                 3
controls over the creation, maintenance, and use of records; and cooperation with the Archivist

of the United States, the head of the National Archives and Records Administration (“NARA”),

in managing preserved records. Id. § 3102. The FRA charges the Archivist with promulgating

“standards, procedures, and guidelines with respect to records management,” id. § 2904(c)(1),

and, among the Archivist’s oversight responsibilities, provides that “the Archivist shall have the

responsibility . . . to conduct inspections or surveys of the records and the records management

programs and practices” of federal agencies, id. § 2904(c)(7).

        With respect to the creation of records, the FRA requires that each agency “make and

preserve records containing adequate and proper documentation of the organization, functions,

policies, decisions, procedures, and essential transactions of the agency and designed to furnish

the information necessary to protect the legal . . . rights of . . . persons directly affected by the

agency’s activities.” 44 U.S.C. § 3101. Under the FRA’s implementing regulations, agencies

must prescribe the creation of records that “document the persons, places, things, or matters dealt

with by the agency,” 36 C.F.R. § 1222.22(a), “facilitate action by agency officials and their

successors in office,” id. § 1222.22(b), “[m]ake possible a proper scrutiny by the Congress or

other . . . agencies of the Government,” id. § 1222.22(c), “[p]rotect the . . . legal . . . rights of . . .

persons directly affected by the Government’s actions,” id. § 1222.22(d), and “document the

formulation and execution of basic policies and decisions and the taking of necessary actions,”

id. § 1222.22(e).

                B. The January 2017 and July 2018 NARA Inspection Reports

        On January 11, 2017, following an inspection conducted pursuant to 44 U.S.C.

§ 2904(c)(7), NARA issued a records management inspection report on DHS’s records

management program. See Am. Compl. ¶ 23, ECF No. 7; Nat’l Archives & Records Admin.,




                                                     4
Department of Homeland Security Records Management Program: Management Inspection

Report (“NARA DHS Inspection Report”) (2017), https://www.archives.gov/files/records-

mgmt/resources/dhs-2016-inspection.pdf. 2 The report identified a number of deficiencies in

DHS’s records management program and practices, including that “DHS records management

policies, procedures, and strategic plans ha[d] been in draft form for several years” and that DHS

lacked a “Department-wide strategy for retention scheduling for email records.” Am. Compl.

¶ 23 (alteration in original) (quoting NARA DHS Inspection Report ii). The report also found

that “DHS email use and storage strategies d[id] not allow for effective retention and retrieval of

email.” Id. (quoting NARA DHS Inspection Report iii).

       And on July 16, 2018, NARA issued another report following an inspection of the

records management program of U.S. Customs and Border Protection (“CBP”), a component

agency of DHS. Am. Compl. ¶ 24; Nat’l Archives & Records Admin., U.S. Customs and Border

Protection Records Management Program: Records Management Inspection Report (“NARA

CBP Inspection Report”) (2018), Pls.’ Mot. Prelim. Inj. Ex. 1., ECF No. 14-3. The CBP

inspection report was “highly critical,” identifying significant deficiencies in CBP’s records

management practices. Am. Compl. ¶ 24. NARA noted at the onset that “[i]n its current state,

the records management program at CBP [was] substantially non-compliant with Federal statutes


       2
         In the amended complaint, Plaintiffs allege that the NARA DHS Inspection Report was
issued on January 11, 2016. See Am. Compl. ¶ 23. The report Plaintiffs link to also appears to
be dated January 11, 2016. See NARA DHS Inspection Report. However, the file name for the
report provides a date of January 11, 2017. See id. And while the report Plaintiffs link is not
available on NARA’s website, NARA has made publicly available a DHS inspection report that
is completely identical, with the exception that it is dated January 11, 2017. See Nat’l Archives
& Records Admin., Department of Homeland Security Records Management Program:
Management Inspection Report (2017), https://www.archives.gov/files/records-
mgmt/resources/dhs-2017-inspection.pdf. Both reports refer to events that occurred after
January 11, 2016. E.g. NARA DHS Inspection Report 13 (noting that results of a DHS project
“were presented . . . in September 2016 for . . . consideration and comment”).


                                                 5
and regulations . . . and DHS Records and Information Management policies.” NARA CBP

Inspection Report 2; see Am. Compl. ¶ 24. NARA found that CBP’s “directives establishing

program objectives, responsibilities, and authorities for the creation, maintenance, and

disposition of agency records” were “out of date or in draft form.” Am. Compl. ¶ 24 (quoting

NARA CBP Inspection Report 3). The agency’s structure for ensuring documentation of its

work was “not adequately implemented throughout each program to ensure incorporation of

recordkeeping requirements and records maintenance.” Id. (quoting NARA CBP Inspection

Report 4). CBP “d[id] not integrate records management and recordkeeping requirements in the

design, development, and implementation of its electronic systems,” id. (quoting NARA CBP

Inspection Report 5), and failed to provide training or provided inadequate training on records

management to its staff, see NARA CBP Inspection Report 6. And the agency “d[id] not

conduct regular records management evaluations of agency components.” Am. Compl. ¶ 24

(quoting NARA CBP Inspection Report 7). NARA concluded that CBP’s records management

program “lack[ed] numerous basic elements of a compliant records management program,” and

would “require careful strategic planning” as well as CBP fostering “a culture that includes

records management in the regular and routine practices of all [the agency’s] program functions”

in order to become effective. NARA CBP Inspection Report 11.

              C. The Zero Tolerance Policy and Subsequent Ms. L. Litigation

       On April 6, 2018, then-Attorney General Jeff Sessions began implementation of the “zero

tolerance policy,” directing federal prosecutors along the United States’ southwest border “to

work with DHS ‘to adopt immediately a zero-tolerance policy’ requiring that all improper entry

offenses be referred for criminal prosecution ‘to the extent practicable.’” Dep’t of Homeland

Sec. Office of the Inspector Gen., Special Review – Initial Observations Regarding Family




                                                 6
Separation Issues Under the Zero Tolerance Policy (“DHS OIG Report”) 2 (2018), Pls.’ Mot.

Prelim. Inj. Ex. 3, ECF No. 14-5.

       When combined with the Trump administration’s decision to end the prior practice of

releasing certain types of undocumented immigrants pending resolution of their immigration or

criminal cases, see id., the zero tolerance policy had a dramatic impact on families apprehended

by DHS component agencies. Prior to the implementation of zero tolerance, “when CBP

apprehended a migrant family unit attempting to enter the United States illegally, it usually

placed the adult in civil immigration proceedings.” Am. Compl. ¶ 30. And “CBP only separated

apprehended parents from children in limited circumstances, such as where the adult had a

criminal history or outstanding warrant.” Id. “Accordingly, in most instances, family units

either remained together in family detention centers . . . or . . . were released into the United

States with an order to appear in immigration court.” DHS OIG Report 2. By contrast,

“[b]ecause minor children cannot be held in criminal custody with an adult,” the zero tolerance

policy required DHS to systematically separate adults from children when apprehending

families. Id. at 3. With the adults placed in criminal custody, “DHS then deemed [the children]

to be unaccompanied alien children,” and “held [them] in DHS custody until they could be

transferred to the U.S. Department of Health and Human Services (HHS) Office of Refugee

Resettlement.” Id.

       In the two or so months the policy was in place, the government separated thousands of

children from their parents. Am. Compl. ¶ 31. “Faced with resource limitations and other

challenges,” DHS’s implementation of the zero tolerance policy was, by all accounts, a disaster.

DHS OIG Report 1; see Am. Compl. ¶ 26. CBP “held alien children separated from their parents

for extended periods in facilities intended solely for short-term detention,” DHS OIG Report 1,




                                                  7
generating widespread media attention. DHS “struggled to identify, track, and reunify families.”

Id. And because of DHS’s communication and information failures, alien parents separated from

their children were unable to communicate with their children after separation. Id. One former

DHS official in the agency’s Office for Civil Rights and Civil Liberties, Scott Shuchart, has

since noted in several media appearances that his office had tried to raise the alarm regarding

DHS’s recordkeeping failures, only to be ignored. See Scott Shuchart, Careless Cruelty: Civil

Servants Said Separating Families Was Illegal. The Administration Ignored Us, Washington

Post (Oct. 25, 2018), https://www.washingtonpost.com/news/posteverything/wp/2018/10/25/

feature/civil-servants-said-separating-families-was-illegal-the-administration-ignored-us/; Scott

Pelley, The Chaos Behind Donald Trump’s Policy of Family Separation at the Border, 60

Minutes (Nov. 26, 2018), https://www.cbsnews.com/news/trump-family-separation-policy-

mexican-border-60-minutes-investigation-greater-in-number-than-trump-administration-admits/.

Shuchart and his colleagues “push[ed] for record-keeping, communication and other policies,”

and “tried to ring the alarm” after noticing that “CBP and ICE weren’t providing HHS with

proper records to allow families to be reunited or pursue their immigration cases jointly.”

Shuchart, Careless Cruelty; Am. Compl. ¶ 38. His warnings were ignored. Am. Compl. ¶¶ 38–

39. The agency itself conceded that it “was not fully prepared to implement” the policy “or to

deal with some of its after-effects”—somewhat of an understatement, in light of the significant

failures identified in subsequent reports at all levels of the implementation process. DHS OIG

Report 1. After “massive public outcry,” President Trump halted systematic family separations

on June 20, 2018. Am. Compl. ¶ 32.

       At the same time as the Trump administration was implementing the zero tolerance

policy, it was fighting in court a lawsuit by a class of parents detained—or at risk of being




                                                 8
detained—by DHS in immigration custody and separated from their children. See generally

Docket, Ms. L. v. U.S. Immigration & Customs Enforcement, No. 18-cv-428 (S.D. Cal.). On

June 26, 2018, the court in that case issued a preliminary injunction requiring DHS to stop

detaining parents and children separately (outside of limited circumstances), to immediately

begin facilitating regular communication between detained classmembers and their separated

children, and to reunite the detained classmembers with their children within 30 days. Ms. L. v.

U.S. Immigration & Customs Enforcement, 310 F. Supp. 3d 1133, 1149–50 (S.D. Cal. 2018).

DHS was unable to comply with the court’s order within 30 days. Am. Compl. ¶ 34. In fact, by

December 2018, DHS had still not fully complied with the order. Id.

                D. Government Review of Zero Tolerance’s Implementation

       After the significant public attention generated by the zero tolerance policy and the Ms. L.

litigation, two government reports discussing DHS’s family separation procedures were issued.

First, the DHS OIG issued a report entitled “Special Review – Initial Observations Regarding

Family Separation Issues Under the Zero Tolerance Policy” on September 27, 2018. See

generally DHS OIG Report. The report “reveal[ed] numerous records management failings by

DHS” in its implementation of the zero tolerance policy. Am. Compl. ¶ 36. Among others,

DHS “lack[ed] complete and adequate records documenting basic details concerning migrant

family separations and reunifications.” Id. In the course of its review, OIG had “requested a list

of every migrant child separated from an adult since April 19, 2018, as well as basic information

about each child.” Id. (quoting DHS OIG Report 11). “It took DHS many weeks to provide the

requested data, . . . [and] the data DHS eventually supplied was incomplete and inconsistent.”

Id. (quoting DHS OIG Report 11). As for family separations that had occurred before April 19,




                                                9
2018, the report noted that CBP had been unable to identify any separated children, “indicating

that the agency failed altogether to create records documenting that information.” Id.

       The OIG also found that neither CBP nor Immigration and Customs Enforcement

(“ICE”)—a DHS component that processes alien removals—had “an adequate, uniform system

for creating or retrieving records” of, respectively, “unaccompanied minors at the border” or

“detainees in [ICE] custody who have been separated from a child.” Id. Instead, CBP officers

“manually enter[ed] information into a Microsoft Word document, which they then sen[t] to

HHS,” creating opportunities for human error in tracking separated children. Id. (quoting DHS

OIG Report 10). And while CBP “enter[ed] ‘family separation data into certain fields within its

own system,’” ICE did not have access to those fields and “treated separated adults the same as

other detainees,” making “no additional effort to identify and reunite families prior to removal.”

Id. (quoting DHS OIG Report 10). Finally, the report found that “CBP d[id] not create adequate

records of its transmissions to HHS of information regarding minors transferred from DHS to

HHS custody.” Id. (quoting DHS OIG Report 10 n.21).

       In October 2018, the Government Accountability Office (“GAO”) issued its own report

on the government’s efforts to reunify separated families in the wake of the Ms. L. litigation. See

Government Accountability Office, Unaccompanied Children: Agency Efforts to Reunify

Children Separated from Parents at the Border (“GAO Report”) (2018), Pls.’ Mot. Prelim. Inj.

Ex. 2, ECF No. 14-4. The GAO Report also identified “several records management deficiencies

concerning DHS’s implementation of the Zero Tolerance Policy.” Am. Compl. ¶ 37. Among

others, although DHS and HHS adjusted their systems by August 2018 ‘“to help notate . . . when

children are separated from parents,’ these changes were ineffective” because information added

on CBP systems was not necessarily shared with HHS upon the transfer of separated children.




                                                10
Id. (quoting GAO Report 16). The GAO Report also found that DHS components were not

properly or consistently utilizing newly implemented changes intended to better track the

separation of parents from their children. Id. And the report found that there was “no single

database with easily extractable, reliable information on family separations.” Id. (quoting GAO

Report 23).

                                    E. Procedural Background

        CREW filed suit on October 26, 2018. Compl., ECF No. 1. On December 14, 2018,

CREW and RAICES filed an amended complaint against DHS and then-Secretary of Homeland

Security Kirstjen Nielsen. See Am. Compl. Plaintiffs bring three APA claims for DHS’s alleged

failures to comply with the FRA, alleging that DHS’s overall records management program is

deficient; that, even after the Ms. L. litigation, DHS still fails to create records sufficient to link

separated children with adults they were apprehended with at the border; and that DHS failed to

document its policies and decisions during the agency’s implementation and rollback of zero

tolerance. See id. ¶¶ 62–87.

        On March 8, 2019, Plaintiffs filed a motion for a preliminary injunction on their second

claim. Pls.’ Mot. Prelim. Inj., ECF No. 14. Defendants filed their opposition and motion to

dismiss the entire amended complaint on March 20, 2019. Defs.’ Mot. Dismiss, ECF No. 19.

Plaintiffs filed their reply and opposition to the motion to dismiss on March 29, 2019, Pls.’ Mem.

Opp’n Mot. Dismiss, ECF No. 21, and Defendants filed their reply on April 5, 2019, Defs.’

Reply, ECF No. 22. The Court heard oral argument on Plaintiffs’ motion for preliminary

injunction on April 11, 2019. Both the motion to dismiss and the motion for preliminary

injunction are ripe for review.




                                                   11
                                    III. LEGAL STANDARD

                              A. Motion for a Preliminary Injunction

       Under the familiar preliminary injunction framework, “[a] party seeking a preliminary

injunction must make a ‘clear showing that four factors, taken together warrant relief: likely

success on the merits, likely irreparable harm in the absence of preliminary relief, a balance of

the equities in its favor, and accord with the public interest.’” League of Women Voters v. Newby,

838 F.3d 1, 6 (D.C. Cir. 2016) (quoting Pursuing Am.’s Greatness v. FEC, 831 F.3d 550, 505

(D.C. Cir. 2016)). Likelihood of success on the merits “is the most important of these factors,”

Elec. Privacy Info. Ctr. v. FTC, 844 F. Supp. 2d 98, 101 (D.D.C. 2012) (citing Biovail Corp. v.

FDA, 448 F. Supp. 2d 154, 159 (D.D.C. 2006)), and “[w]hen [a] plaintiff has failed to show a

likelihood of success on the merits, the ‘court need not proceed to review the other three

preliminary injunction factors,’” id. (quoting Ark. Dairy Coop. Ass’n v. Dep’t of Agric., 573 F.3d
815, 832 (D.C. Cir. 2009)).

                B. Motion to Dismiss for Lack of Subject Matter Jurisdiction

       Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of an action for lack

of subject matter jurisdiction. Federal courts are courts of limited jurisdiction, and it is generally

presumed that “a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). Accordingly, it is imperative that this Court “begin, and

end,” with an examination of its jurisdiction. Gen. Motors Corp. v. EPA, 363 F.3d 442, 448

(D.C. Cir. 2004).

       It is the plaintiff’s burden to establish that the court has subject matter jurisdiction over

his or her claims. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). In determining whether

the plaintiff has met this burden, a court must accept “the allegations of the complaint as true,”




                                                  12
Banneker Ventures, LLC v. Graham, 798 F.3d 1119, 1129 (D.C. Cir. 2015), and “construe the

complaint liberally, granting the plaintiff the benefit of all inferences that can be derived from

the facts alleged[,]” Barr v. Clinton, 370 F.3d 1196, 1199 (D.C. Cir. 2004) (internal quotation

marks omitted). However, “the plaintiff’s factual allegations in the complaint . . . will bear

closer scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6) motion for failure to

state a claim.” Grand Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13-14

(D.D.C. 2001).

                       C. Motion to Dismiss for Failure to State a Claim

        To prevail on a motion to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6), a plaintiff need only provide a “short and plain statement of the claim,” Fed. R. Civ. P.

8(a)(2), that “give[s] the defendant fair notice of what the . . . claim is and the grounds upon

which it rests,” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (omission in original)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A motion to dismiss under Rule

12(b)(6) does not test a plaintiff’s ultimate likelihood of success on the merits; rather, it tests

whether a plaintiff has properly stated a claim. See Scheuer v. Rhodes, 416 U.S. 232, 236

(1974). A court considering such a motion presumes that the complaint’s factual allegations are

true and construes them liberally in the plaintiff’s favor. See, e.g., United States v. Philip

Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000).

        Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This means that a

plaintiff’s factual allegations “must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if doubtful in




                                                  13
fact).” Twombly, 550 U.S. at 555–56 (citations omitted). “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements,” are therefore insufficient to

withstand a motion to dismiss. Iqbal, 556 U.S. at 678. A court need not accept a plaintiff’s legal

conclusions as true, see id., nor must a court presume the veracity of legal conclusions that are

couched as factual allegations, see Twombly, 550 U.S. at 555.

                                          IV. ANALYSIS

       As discussed above, Plaintiffs bring three separate claims for FRA violations. Plaintiffs

first allege that DHS failed to establish and maintain an FRA-compliant records management

program. Am. Compl. ¶¶ 62–70. Plaintiffs’ second claim is that DHS is violating the FRA by

failing to create records sufficient to link separated children from adults with whom they were

apprehended. Id. ¶¶ 71–80. And finally, Plaintiffs claim that DHS failed to create records of

agency policy and decisions in connection with the implementation and rollback of the zero

tolerance policy. Id. ¶¶ 81–87. Plaintiffs have moved for a preliminary injunction on their

second claim, while Defendants have moved to dismiss all three claims for lack of standing and

failure to state a claim under the APA.

       Because Plaintiffs can only establish a likelihood of success on the merits of their second

claim if that claim survives the motion to dismiss, and their entitlement to a preliminary

injunction hinges on defeating that motion, the Court addresses it first. The Court first reviews

whether Plaintiffs have standing to bring their claims. It concludes that, at the very least,

RAICES has standing as to claims one and two, but that neither RAICES nor CREW has

standing as to claim three. Next, the Court reviews the motion to dismiss the complaint for

failure to state a claim. Because it finds that Plaintiffs do not challenge a final agency action on

any of their claims—a prerequisite for an APA claim—the Court concludes that Plaintiffs have




                                                 14
failed to state a claim under the APA. The Court accordingly denies Plaintiffs’ motion for a

preliminary injunction and grants Defendants’ motion to dismiss the amended complaint in its

entirety.

               A. Plaintiffs Only Have Standing to Bring Claims One and Two

        The Court first reviews whether it has subject matter jurisdiction to review Plaintiffs’

claims. In their motion to dismiss, Defendants argue that Plaintiffs lack standing on all three

claims. See Defs.’ Mem. Supp. Mot. Dismiss 30–35, 39–42, ECF No. 19-1. The Court agrees in

part and disagrees in part. It finds that, at the very least, RAICES has standing as to claims one

and two. However, it also finds that Plaintiffs lack standing as to claim three.

        “To establish standing, the plaintiff must show (1) it has suffered a ‘concrete and

particularized’ injury (2) that is ‘fairly traceable to the challenged action of the defendant’ and

(3) that is ‘likely’ to be ‘redressed by a favorable decision,’ i.e., a decision granting the plaintiff

the relief it seeks.” Elec. Privacy Info. Ctr. v. Presidential Advisory Comm’n on Election

Integrity, 878 F.3d 371, 376–77 (D.C. Cir. 2017) (quoting West v. Lynch, 845 F.3d 1228, 1230

(D.C. Cir. 2017)). “To establish jurisdiction, the court need only find one plaintiff who has

standing.” Mendoza v. Perez, 754 F.3d 1002, 1010 (D.C. Cir. 2014) (citing Comcast Corp. v.

FCC, 579 F.3d 1, 6 (D.C. Cir. 2009)). And because standing is a jurisdictional issue, the court

“may consider evidence outside the complaint” when deciding a motion to dismiss based on

standing. United States v. Emor, 785 F.3d 671, 677 (D.C. Cir. 2015).

        Here, Defendants argue that Plaintiffs have not established that they have suffered the

required injury on any of their claims, as well as that RAICES has not established causation or

redressability as to claim two. See Defs.’ Mem. Supp. 30–35, 39–42. Focusing on RAICES’s

standing, the Court first reviews claim two, then claim one, and finally claim three.




                                                   15
                                           1. Claim Two

       Defendants argue that RAICES has not established standing as to claim two for two

reasons. First, they contend that DHS’s alleged failure to create sufficient records in connection

with separations at the border has not caused RAICES to suffer an organizational injury. Defs.’

Mem. Supp. 30–32. And second, they argue that RAICES has not adequately shown how

injunctive relief would remedy an injury that can be traced to DHS’s recordkeeping failures,

rather than to the zero tolerance policy more generally. See id. at 31 n.14. The Court finds

neither argument persuasive.

       First, the Court finds that RAICES has sufficiently established that it suffered an

organizational injury with respect to claim two. To establish that it suffered a harm that satisfies

the injury prong of standing, RAICES must satisfy a two part test. First, it must show that “the

actions taken by [the defendant] have perceptibly impaired the [organization’s] programs.”

Newby, 838 F.3d at 8 (alterations in original) (internal quotation marks omitted) (quoting Fair

Emp’t Council of Greater Wash., Inc. v. BMC Mktg. Corp., 28 F.3d 1268, 1276 (D.C. Cir.

1994)). And second, “the organization must then also show that the defendant’s actions ‘directly

conflict with the organization’s mission.’” Id. (quoting Nat’l Treasury Emps. Union v. United

States, 101 F.3d 1423, 1430 (D.C. Cir. 1996)). Both elements are met here.

       With respect to the perceptible impairment element, the complaint points to a number of

instances where DHS’s alleged recordkeeping failures have harmed RAICES’s ability “to

provide effective, free and low-cost legal services to underserved immigrant children, families,

and refugees in Texas,” Am. Compl. ¶ 53. See id. ¶¶ 53–61. Plaintiffs represent that DHS’s

inability to link unaccompanied children to family members from whom they were separated

results in increased detention times for unaccompanied children, which impairs RAICES’s




                                                 16
ability to provide advice to and consult with its clients, as well as renders removal proceedings

more difficult for the organization to handle. Id. ¶¶ 57–58. The lack of records also “impair[s]

RAICES’s ability to prepare applications for relief or obtain evidence for [unaccompanied

children] in removal proceedings,” because “[m]igrant children apprehended at the border often

lack information” relevant to their immigration proceedings, information that is “[t]ypically . . .

maintained by the adult companion.” Id. ¶ 60. As a result, RAICES has been forced to “divert

substantial resources to counteract that harm,” id. ¶ 56, including by increasing its staff size,

creating tools to match and track separated children and family members, and scaling up its

litigation efforts relating to separations, id. ¶ 61. And RAICES’s declarations filed in support of

the motion for a preliminary injunction provide further detail about the harm the organization has

suffered as a result of DHS’s alleged recordkeeping failures. See generally Decl. of Bianca

Aguilera, ECF No. 14-18; Decl. of Jonathan Ryan, ECF No. 14-19; Decl. of Kathrine Russell,

ECF No. 14-20.

       In the motion to dismiss, Defendants argue that this alleged harm is insufficient because

while “certain additional information might have been helpful, [RAICES] is undeniably able to

continue providing legal services to alien children.” Defs.’ Mem. Supp. 31. But as Plaintiffs

point out, all RAICES needs to show to satisfy the first prong is that it suffered harm that

“unquestionably make[s] it more difficult . . . to accomplish [its] primary mission.” Pls.’ Mem.

Supp. Prelim. Inj. 29, ECF No. 14-1 (quoting Newby, 838 F.3d at 9). Defendants also argue that

RAICES improperly relies “on an indirect alleged ‘ripple effect’ that, it suggests, is caused by

DHS’s failure to create records” to establish their injury. Defs.’ Reply 18. But Defendants do

not meaningfully challenge the factual allegations in the amended complaint, other than to




                                                 17
express doubt in their briefs that those allegations are accurate. Here, the Court is satisfied that

RAICES has shown a perceptible impairment of its programs.

        Defendants also argue that any impairment caused by its alleged recordkeeping

deficiencies does not directly conflict with RAICES’s mission, again because RAICES continues

to provide legal services in spite of the alleged harm. Defs.’ Mem. Supp. 31. In their reply,

Defendants further suggest that organizational injury can only be established “when an

organization has a mission focused on a particular policy goal . . . and challenges an action that

directly conflicts with that mission.” Defs.’ Reply 18. Defendants do not offer any legal

authority to support this assertion that organizational injury is restricted to organizations that

have a narrow policy goal. 3 In any event, RAICES alleges that its primary goal is to provide

legal representation to immigrants, see Am. Compl. ¶ 53, and that DHS’s failure to create

records sufficient to “[p]rotect the . . . legal . . . rights of . . . persons directly affected by the

Government’s actions,” 36 C.F.R. § 1222.22(d) (emphasis added), impairs its ability to pursue

that mission, see Am. Compl. ¶¶ 53–61. The Court finds that this is a sufficiently direct conflict

with a specific organizational mission under Newby to satisfy the second prong of the

organizational injury requirement.

        Second, Defendants briefly argue that RAICES cannot establish causation or

redressability because it has not explained “how an injunction requiring DHS to create certain

records would in turn allow RAICES to access those records and obtain personal identifying



        3
         Defendants also accuse Plaintiffs of conflating the second requirement of organizational
injury with the first. See Defs.’ Reply 17. But, as Plaintiffs point out, Defendants themselves
appear to conflate the two requirements. See Pls.’ Mem. Opp’n 29 (noting that National Fair
Housing Alliance v. Carson, 330 F. Supp. 3d 14 (D.D.C. 2018), a case relied on by Defendants
to argue that Plaintiffs do not satisfy the second prong of organizational injury, primarily dealt
with the first prong of the organizational injury test).


                                                     18
information about . . . non-parent adults, nor that this identifying information would actually

yield information crucial to a child’s representation.” Defs.’ Mem. Supp. 31 n.14. The Court

finds this argument unpersuasive. As Plaintiffs point out in their opposition, they need only

show that there is “a causal connection between the injury and [DHS’s] conduct,” and that it is

“likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Pls.’ Mem. Opp’n 34 (quoting Am. Soc’y for Prevention of Cruelty to Animals v.

Ringling Bros., 317 F.3d 334, 338 (D.C. Cir. 2003)). As to causation, it is true that Plaintiffs

point to an attenuated link between DHS’s alleged recordkeeping failures and RAICES’s alleged

increased difficulties in providing legal representation—as it is true that the zero tolerance policy

likely itself led to increased constraints on RAICES’s ability to pursue its mission. Cf. Defs.’

Reply 20. But simply because RAICES’s alleged harm may in part be caused by the zero

tolerance policy does not mean that it cannot be also caused in part by DHS’s recordkeeping

failures. Plaintiffs have alleged facts in the amended complaint that point to harm specifically

caused by the failure to link separated children to family members, rather than by an increase in

workload generally. See Am. Compl. ¶¶ 57, 60. And as to redressability, Defendants do not

respond to Plaintiffs’ argument that RAICES would in fact be able to access information relating

to third parties from whom the unaccompanied children are separated. See Pls.’ Mem. Opp’n 36

(citing 8 U.S.C. § 1229a(c)(2)(B)). The Court finds both the causation and redressability

elements of standing met, and therefore concludes that RAICES has standing to bring claim two.

                                           2. Claim One

       As to claim one, Defendants argue that Plaintiffs have made “no factual assertions . . .

regarding concrete, particularized harms” caused by the alleged overall failure of DHS’s records

management program, “aside from Plaintiffs’ asserted injuries in regard to recordkeeping with




                                                 19
respect to family separations.” Defs.’ Mem. Supp. 39. The Court disagrees that these asserted

injuries are insufficient to establish standing as to claim one. The Complaint identifies multiple

deficiencies existing in DHS’s records management program prior to the implementation of the

zero tolerance policy, and alleges that the harms caused by improper documentation as part of

the implementation of the policy were linked to the records management program’s overall

deficiencies. Am. Compl. ¶¶ 64–65; see also id. ¶ 23 (noting DHSs “history of failing to comply

with . . . statutory records management obligations” and pointing to the NARA DHS Inspection

Report); id. ¶ 26 (“DHS’s culture of non-compliance with its FRA obligations manifested

acutely, with disastrous results, in its implementation and rollback of the Zero Tolerance

Policy.”); id. ¶¶ 36–40 (noting continued, systemic failure to record documents in multiple DHS

component agencies even after the end of zero tolerance). The Court sees no reason why the

concrete injury RAICES alleges it suffered because of DHS’s improper recordkeeping in

connection with family separations, which the Court found sufficient to establish standing as to

claim two, is not also sufficient to establish standing as to claim one. It accordingly finds that

RAICES has standing to bring claim one.

                                          3. Claim Three

       Finally, the Court reviews Defendants’ arguments as to claim three, the claim challenging

DHS’s creation of records of agency policy and decisions during the implementation and

rollback of zero tolerance. Defendants argue that Plaintiffs do not have standing to seek

injunctive and declaratory relief when their claim centers around injuries allegedly caused in the

past, with no allegations of ongoing or future injury. See Defs.’ Mem. Supp. 40–41. Plaintiffs

retort that claim three is not just directed at recordkeeping failures during the implementation of

the zero tolerance policy, but rather at an overall DHS practice of failing to document agency




                                                 20
policy and decisions. See Pls.’ Mem. Opp’n 45. Here, the Court must part with Plaintiffs. On

the basis of the allegations in the Complaint, it agrees with Defendants that Plaintiffs do not

point to an ongoing injury and therefore lack standing to bring their third claim.

       As a general rule, “where the plaintiffs seek declaratory and injunctive relief, past injuries

alone are insufficient to establish standing.” Dearth v. Holder, 641 F.3d 499, 501 (D.C. Cir.

2011). Instead, Plaintiffs must “establish an ongoing or future injury that is ‘certainly

impending.’” Williams v. Lew, 819 F.3d 466, 472 (D.C. Cir. 2016) (quoting Arpaio v. Obama,

797 F.3d 11, 19 (D.C. Cir. 2015)). Here, Plaintiffs contend that they have alleged an ongoing

injury because one paragraph in the amended complaint alleges that the agency has a “culture of

resisting memorializing policy decisions and guidance into written records,” Pls.’ Mem. Opp’n

45 (quoting Am. Compl. ¶ 43), and identifies two examples where CBP failed to memorialize

guidance “[a]s manifestations of this culture,” id. The Court cannot agree. The amended

complaint only alleges as support for claim three that “DHS has failed to create adequate records

. . . in connection with its implementation and rollback of the Zero Tolerance Policy.” Am.

Compl. ¶ 84 (emphasis added). And the examples Plaintiffs provide, even when taking all

inferences in their favor, do not actually indicate that DHS failed to memorialize policy decisions

or guidance. Rather, they appear to suggest that the agency refused to issue guidance in the first

place. See id. ¶ 43 (noting that “CBP’s policymakers rebuked prior efforts by its . . . policy

office . . . to issue employees . . . guidance” on two issues). As alleged, the Court finds that

claim three does not point to an ongoing or future injury and therefore that Plaintiffs lack

standing to bring that claim.




                                                 21
               B. All of Plaintiffs’ Claims Fail to State a Claim Under the APA

       The Court next reviews Defendants’ motion to dismiss the entire complaint for failure to

state a claim. Defendants argue that none of Plaintiffs’ claims challenge an agency action, and

therefore that they do not state a claim under the APA. The Court agrees. Reviewing claims

two, one, and three (assuming, arguendo, that Plaintiffs had standing) in turn, it finds that none

of the claims challenge a reviewable agency action.

                                          1. Claim Two

       In claim two, Plaintiffs allege that HS “has repeatedly failed, and continues to fail, to

create records sufficient to link migrant children with adult companions with whom they were

apprehended at the border.” Id. ¶ 74. Plaintiffs contend that DHS has therefore unlawfully

withheld agency action pursuant to 5 U.S.C. § 706(1) “by failing to take actions required by FRA

and its implementing regulations,” id. ¶ 76, and that the agency’s actions violate 5 U.S.C. §

706(2)(A) “insofar as they violate FRA and its implementing regulations.” Id. ¶¶ 75–76. In their

motion to dismiss, Defendants argue, inter alia, that Plaintiffs have not stated a claim under the

APA because they do not actually challenge an agency action. The Court agrees. The Court first

reviews what constitutes a reviewable agency action under the APA, before addressing the

parties’ arguments. Because Plaintiffs do not identify a discrete agency action undertaken by

DHS, the Court grants the motion to dismiss claim two and denies Plaintiffs’ motion for a

preliminary injunction. 4




       4
          Having found that Plaintiffs do not identify a reviewable agency action and thus fail to
state a claim under the APA, the Court does not address Defendants’ other arguments for
dismissal.


                                                22
                          a. Reviewable “Agency Action” Under the APA

       First, the Court briefly reviews the framework for what constitutes a reviewable agency

action under the APA. The statute itself defines “agency action” as an “agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C.

§ 551(13); 5 U.S.C. § 701(b)(2) (noting that “agency action” has the same meaning for purposes

of the APA as that given by 5 U.S.C. § 551). The five listed categories—and their equivalent or

the denial thereof—all “involve circumscribed, discrete agency actions, as their definitions make

clear.” Norton v. S. Utah Wilderness Alliance (“SUWA”), 542 U.S. 55, 62 (2004). And the

Supreme Court has explained that “failure to act” is “properly understood as a failure to take an

agency action—that is, a failure to take one of these agency actions . . . earlier defined.” Id.

       As a result, when challenging the failure to take an agency action under 5 U.S.C. § 706(1)

or § 706(2)(A), a plaintiff must challenge a “discrete agency action” and cannot make “a broad

programmatic attack” on an agency’s compliance with a statutory scheme. SUWA, 542 U.S. at

64 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871 (1990)). In Lujan, the Court had

“considered a challenge to [the Bureau of Land Management’s (BLM’s)]] land withdrawal

review program, couched as unlawful agency ‘action’ that the plaintiffs wished to have ‘set

aside’ under § 706(2).” Id. The plaintiff “allege[d] that violation of the law [was] rampant

within this program” and, rather than challenging individual determinations, claimed that the

whole program was unlawful. Lujan, 497 U.S. at 891. The Supreme Court rejected the

challenge, noting that the plaintiff could not “seek wholesale improvement of this program by

court decree, rather than in the offices of the Department or the halls of Congress, where

programmatic improvements are normally made.” Id. (emphasis in original). Instead, the




                                                  23
plaintiff had to “direct its attack against some particular ‘agency action’ that cause[d] it harm.”

Id.

       In reviewing a § 706(1) claim in SUWA, the Supreme Court further clarified the discrete

agency action requirement. The SUWA plaintiffs claimed that BLM’s failure to prohibit the use

of off-road vehicles (“ORVs”) on protected federal lands violated its mandate to “continue to

manage [the land] . . . in a manner so as not to impair the suitability of such areas for

preservation as wilderness.” SUWA, 542 U.S. at 65 (omission in original) (quoting 43 U.S.C. §

1782(c)). The Court explained that “a claim under § 706(1) can proceed only where a plaintiff

asserts that an agency failed to take a discrete agency action that it is required to take,” id. at 64

(emphasis in original), and found that the plaintiffs had not challenged an action the agency was

required to take because the statute “assuredly d[id] not mandate, with the clarity necessary to

support judicial action under § 706(1), the total exclusion of ORV use.” Id. at 66. In finding

against the plaintiffs, the Court also made clear that failure to comply with the broad, “required”

statutory mandate of 43 U.S.C. § 1782 was not sufficiently discrete in itself to constitute an

agency action. While the plaintiffs argued that “§ 1782 contain[s] a categorical imperative,

namely the command to comply with the nonimpairment mandate,” the Court explained that

“[g]eneral deficiencies in compliance . . . lack the specificity requisite for agency action.” Id.

The Court accordingly rejected the argument that it could “simply enter a general order

compelling compliance with that mandate, without suggesting any particular manner of

compliance.” Id.

       The Supreme Court went on to note that the purpose of APA reviewability limitations

was “to protect agencies from undue judicial interference with their lawful discretion, and to

avoid judicial entanglement in abstract policy disagreements.” Id. “If courts were empowered to




                                                  24
enter general orders compelling compliance with broad statutory mandates, . . . it would

ultimately become the task of the supervising court, rather than the agency, to work out

compliance with the broad statutory mandate, injecting the judge into day-to-day agency

management.” Id. at 66–67. The Court concluded that “[t]he prospect of pervasive oversight by

federal courts over the manner and pace of agency compliance with [broad congressional

mandates] is not contemplated by the APA.” Id. at 67.

         b. DHS’s Alleged Failure to Create Records Was Not a Discrete Agency Action

       With these general principles in mind, the Court turns to Plaintiffs’ claim in this case that

DHS violated the FRA by failing to create records sufficient to link separated children to adults

with whom they were apprehended. Defendants argue that the claim “does not present a proper

APA claim,” Defs.’ Mem. Supp. 18, because it does not challenge an agency action amenable to

APA review, id. at 19. Relying on Lujan, SUWA, and two recent district court decisions

addressing FRA records creation claims, Citizens for Responsibility & Ethics in Washington v.

Pruitt (“CREW I”), 319 F. Supp. 3d 252 (D.D.C. 2018), and Citizens for Ethics & Responsibility

in Washington v. Wheeler (“CREW II”), 352 F. Supp. 3d 1 (D.D.C. 2019), Defendants argue that

Plaintiffs’ claim is improper because it asks the Court to “insert [itself] into the day-to-day

recordkeeping practices of DHS personnel” to review ‘“isolated acts’ of noncompliance.” Defs.’

Mem. Supp. 20 (quoting CREW I, 319 F. Supp. 3d at 260). Plaintiffs retort that DHS

misinterprets CREW I and CREW II, see Pls.’ Mem. Opp’n 5–11, and that they have alleged a

valid APA claim based on DHS’s aggregate practice of failing to create sufficient records in

violation of the FRA, Pls.’ Mem. Opp’n 12.

       As an initial matter, while the parties devote most of their arguments on the issue to

whether the claim is of the type recognized as viable in CREW I, the Court is not bound by either




                                                 25
CREW I or CREW II, which are decisions of a sister district court. Plaintiffs contend that CREW

I’s “clear holding” dictates that their claim is available under the APA. Pls.’ Mem. Supp. 7. The

Court disagrees. The Court ultimately finds that Plaintiffs do not challenge a discrete agency

action but rather are seeking to force compliance with a broad statutory mandate, a prospect

which is outside the purview of the APA.

        Plaintiffs allege that DHS undertook a reviewable agency action by failing to create

records in violation of both § 3101 of the FRA and the FRA’s implementing regulations. See

Am. Compl. ¶¶ 74–76; see also Pls.’ Mem. Supp. 22 (“Following the reasoning of both

Armstrong and CREW v. Pruitt, . . . Plaintiffs may pursue an APA claim here challenging DHS’s

failure to create records in violation of § 3101”); Pls.’ Mem. Opp’n 12 (characterizing claim as a

challenge to DHS’s “[a]ggregate [p]ractice of [f]ailing to [c]reate [r]ecords” in violation of §

3101 and its implementing regulations). They contend that DHS’s failure to create records

linking separated children to adults with whom they were apprehended violates § 3101’s

mandate to make and preserve records generally. See Compl. ¶¶ 75–76. And they contend that

it violates the regulations’ requirement that DHS prescribe the creation and maintenance of

records that 1) “[d]ocument the persons . . . or matters dealt with by the agency,” 2) “[f]acilitate

action by agency officials and their successors in office,” 3) “[m]ake possible a proper scrutiny

by the Congress or other duly authorized agencies of the government,” and finally 4) “[p]rotect

the . . . legal . . . rights . . . of persons directly affected by the Government’s actions.” 36 C.F.R.

§ 1222.22(a)–(d); see Am. Compl. ¶ 74.

        Unfortunately for Plaintiffs, neither the FRA statutory provision they rely on nor its

implementing regulations provide anything more than a “broad statutory mandate” for DHS to

follow. SUWA, 542 U.S. at 67. The SUWA Court made clear that courts are not empowered “to




                                                  26
enter general orders compelling compliance with broad statutory mandates” and that “[g]eneral

deficiencies in compliance . . . lack the specificity requisite for agency action.” Id. at 66; see

also Cobell v. Kempthorne, 455 F.3d 301, 305 (D.C. Cir. 2006) (noting that “under the APA,

courts may only review specific agency action . . . ; courts cannot order ‘programmatic

improvements,’ or ‘compel[] compliance with broad statutory mandates” (alteration in original)

(quoting Cobell v. Norton, 392 F.3d 461, 472 (D.C. Cir. 2004)).

        But this is exactly what Plaintiffs attempt to do here. The FRA and its implementing

regulations provide general commands to agencies to prescribe the creation of records that

“[d]ocument the persons” they deal with, “[f]acilitate action” by government officials, “[m]ake

possible a proper scrutiny” of agency activities, and “[p]rotect the . . . legal . . . rights” of persons

affected by their actions. 36 C.F.R. § 1222.22(a)–(d); see also § 44 U.S.C. 3101. Just like the

failure to prohibit ORV use violating 43 U.S.C. § 1782(c)’s “categorical imperative” in SUWA,

DHS’s alleged failure to comply with § 3101 or its implementing regulations’ general

requirements is a “deficienc[y] in compliance” with a broad statutory mandate that “lack[s] the

specificity requisite for agency action.” 542 U.S. at 66; see also El Paso Nat. Gas Co. v. United

States, 750 F.3d 863, 891 (D.C. Cir. 2014) (noting that language of statute mandating that ‘“the

Secretary shall comply with tribal laws’ . . . contain[ed] only a general follow-the-law directive”

and “flunk[ed] SUWA’s discreteness test” (quoting 25 U.S.C. § 3712(b))). As the Court noted in

SUWA, recognizing Plaintiffs’ claim here would necessarily “mean that it would ultimately

become the task of the supervising court, rather than the agency, to work out compliance with the

[FRA], injecting the judge into day-to-day agency management.” 542 U.S. at 66–67. This Court




                                                   27
would be empowered to decide just how much detail is necessary for every form prepared by

DHS to comply with the FRA. 5 The APA does not contemplate such oversight. 6

       Plaintiffs retort that their claim is authorized by CREW I and CREW II. As both parties

recognize, the Supreme Court in Kissinger v. Reporters Committee for Freedom of the Press,

445 U.S. 136 (1980), made clear that there is no private right of action under the FRA itself. Id.

at 148. The D.C. Circuit has since held that a plaintiff can challenge an agency’s recordkeeping

guidelines pursuant to the APA, but cannot challenge the destruction of records in violation of

those guidelines and of the FRA. See Armstrong v. Bush, 924 F.2d 282, 292–95 (D.C. Cir.

1991). The CREW I and CREW II cases addressed a situation more analogous to the one here,

where a plaintiff challenged the failure to create records rather than the destruction of records.

       In CREW I, the court dealt with a motion to dismiss a claim pursuant to the APA that the

Environmental Protection Agency (“EPA”) was violating § 3101 of the FRA. CREW I, 319 F.

Supp. 3d at 258. According to the plaintiffs, the EPA’s new administrator, Scott Pruitt, had

“ushered in a culture of secrecy” at the agency by instructing EPA staff not to create written


       5
         Lest there be any doubt about how pervasive Plaintiffs expect the Court’s oversight to
be, a RAICES attorney identified in a declaration attached to Plaintiffs’ motion for a preliminary
injunction “critical data points” that “include, without limitation” over fifteen categories of data
for both children and adults that are at “a critical need for DHS to document.” Aguilera Decl.
¶ 17 (emphasis added). Plaintiffs indicated at oral argument that they were not asking for an
order directing DHS to make records regarding those specific data points. See Hearing Tr. 8:11–
16, ECF No. 23. Yet the motion did ask that the Court order DHS to “adequately describe the
circumstances of and reasons for any separation,” pointing to the Aguilera Declaration as
“outlin[ing] specific data points concerning child separations that there is a critical need for DHS
to document.” Pls.’ Mem. Supp. 43 & n.8. Presumably, if the Court found that DHS violated
the FRA and DHS failed to change the information it records to sufficiently match the data
points Plaintiffs identified, Plaintiffs would come back before this Court to ask for continued
supervision of the agency. This is not the role of a supervising court under the APA.
       6
          This does not mean that Plaintiffs are left without recourse in the face of a failure to
create records protecting the rights of specific individuals—or categories of individuals. As the
Ms. L litigation illustrates, there are other avenues for such individuals to remedy these
violations.


                                                 28
records of major substantive matters, prohibiting staffers from using phones or taking notes at

meetings, and himself avoiding the use of e-mails and using non-work phones to make important

calls to avoid records of these calls appearing on his call log. Id. at 255. The plaintiffs alleged

that these actions violated § 3101’s requirement that agencies “make and preserve records

containing adequate and proper documentation of the organization, function, policies, decisions,

procedures, and essential transactions of the agency.” Id. at 258 (quoting 44 U.S.C § 3101). The

EPA defendants argued that under Armstrong, plaintiffs could challenge the adequacy of the

EPA’s guidelines regarding FRA compliance, but not the failure to create records. Id.

        In rejecting the defendants’ argument, the court found that nothing in the FRA precluded

judicial review of agency violations of § 3101, and that § 3101’s mandate was not committed to

agency discretion by law. Id. at 260. The Court concluded that “[a]n agency policy—formal or

otherwise—that refuses to ‘make . . . records’ in accordance with the FRA is reviewable.” Id.

(quoting 44 U.S.C. § 3101). However, the Court warned that “[w]hile future plaintiffs may

challenge the EPA’s actions, in the aggregate, of refusing to create certain records, they may not

demand judicial review of isolated acts allegedly in violation of § 3101.” Id. (citing Ramirez v.

ICE, 310 F. Supp. 3d 7, 20 (D.D.C. 2018). And it pointed to SUWA’s admonition that “[t]he

prospect of pervasive oversight by federal courts over the manner . . . of agency compliance with

such congressional directives is not contemplated by the APA.” Id. (omission in original)

(quoting SUWA, 542 U.S. at 67).

        A few months later in CREW II, the court found that the case had been mooted by Pruitt’s

departure from the EPA. 352 F. Supp. 3d at 8–13. The Court explained that it had “relied on

[the plaintiffs’] references to Pruitt’s actions to conclude that [p]laintiffs had sufficiently alleged

a ‘policy’ or ‘practice’ of failing to create records.” Id. at 9 (citing CREW I, 319 F. Supp. 3d at




                                                  29
259–60). With Pruitt gone, the complaint did not provide any allegations to suggest that the

practice would continue. Id. In response to the plaintiffs’ arguments that their allegations went

beyond Pruitt’s conduct, and that they were seeking to have the court compel the agency to

comply with § 3101 and make certain types of records, the court made clear that such a claim

exceeded the scope of APA review. Id. at 11. Again pointing to SUWA, it explained that “[t]he

APA does not grant federal courts the authority to engage in pervasive oversight of an agency’s

compliance with the FRA.” Id. (citing SUWA, 542 U.S. at 67).

       Plaintiffs’ arguments notwithstanding, the Court’s conclusion here is consistent with both

CREW I and CREW II. As Defendants point out, a logical reading of CREW I and CREW II

taken together is that the court there recognized only a challenge to the EPA’s unofficial policy

of refusing to create records. Defs.’ Mem. Supp. 18–19; see CREW I, 319 F. Supp. 3d at 260

(contrasting plaintiffs’ allowed claim stemming from “[a]n agency policy—formal or

otherwise—that refuses to ‘make . . . records’ in accordance with the FRA” with disallowed

claim for “judicial review of isolated acts allegedly in violation of § 3101” (quoting 44 U.S.C.

§ 3101)); CREW II, 352 F. Supp. 3d at 11 (characterizing CREW I as solely authorizing a claim

challenging “an ‘agency policy—formal or otherwise—that refuses to make’ or preserve ‘records

in accordance with the FRA’” (quoting CREW I, 319 F. Supp. 3d at 260)). The CREW I decision

“applied the reasoning of Armstrong to extend its holding in one narrow respect,” Defs.’ Mem.

Supp. 18, to allow review not just of an agency’s formal recordkeeping guidelines but also of an

agency’s unofficial, de facto policy of refusing to create records, see CREW I, 319 F. Supp. 3d at

260. This is not what Plaintiffs challenge here. 7 Plaintiffs do not challenge a DHS policy,



       7
        Plaintiffs argue that CREW II addressed issues of remedy and mootness rather than
whether a cause of action exists under the APA. Pls.’ Mem. Opp’n 9. And they contend that,
even should the Court find itself unable to compel DHS’s creation of particular records, it could


                                                30
official or unofficial, setting agency-wide compliance with the FRA; instead, they challenge

DHS’s deficient compliance with § 3101 with regards to some of the records the agency creates. 8

The Court must therefore grant the motion to dismiss claim two, and deny Plaintiffs’ motion for

a preliminary injunction.

                                          2. Claim One

       Next, the Court addresses Plaintiffs’ first claim, that DHS “has failed to establish and

maintain a sufficient agency-wide records management program in compliance with the FRA

and its implementing regulations.” Am. Compl. ¶ 65. DHS argues that this claim is “far broader

than a challenge to ‘the adequacy of an agency’s record-keeping guidelines’ that the DC Circuit

allowed in Armstrong,” and fails to identify a reviewable agency action. Defs.’ Mem. Supp. 38

(quoting Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 82 F. Supp. 3d 228, 234

(D.D.C. 2015)). The Court agrees.


provide for a different remedy, such as “order[ing] DHS to adopt a records management policy
mandating the creation of records adequately documenting child separations, rather than directly
ordering creation of the records themselves.” Id. at 10. The Court disagrees. While the court in
CREW II acknowledged its authority to order the agency to promulgate a revised policy
mandating records creation, it did so in response to claims challenging the agency’s formal and
informal policies regarding records creation. See CREW II, 352 F. Supp. 3d at 10. Plaintiffs
here, by contrast, do not challenge DHS’s records management policies.
       8
          To the extent CREW I can be interpreted to allow claims challenging an agency’s failure
to create records required by § 3101, rather than an agency’s recordkeeping policies, that case
addressed the extreme circumstance where the agency was allegedly altogether refusing to
comply with the statutory requirement. See CREW I, 319 F. Supp. 3d at 260 (pointing out that
“future plaintiffs may challenge the EPA’s actions, in the aggregate, of refusing to create certain
records”). CREW I thus did not involve “deficiencies in compliance,” SUWA, 542 U.S. at 66, so
much as allegations of an outright refusal to comply with the FRA. By contrast, Plaintiffs here
do not contend that DHS is refusing or altogether failing to create any records. It is undisputed
that DHS creates records of aliens apprehended at the border—including, though “incomplete
and inconsistent,” Am. Compl. ¶ 36 (quoting DHS OIG Report 11), records that have allowed
the agency to match unaccompanied children with adults they were separated from at the border.
Rather, Plaintiffs allege that DHS’s compliance is deficient because it fails to record sufficient
information about apprehended aliens to comply with the FRA. The claim recognized in CREW
I is therefore inapposite to the situation here.


                                                31
       As discussed above for claim two, Plaintiffs can only challenge an agency action, as that

term is understood under the APA. In the amended complaint, Plaintiffs challenge DHS’s failure

“to establish and maintain a sufficient agency-wide records management program in compliance

with the FRA and its implementing regulations.” Am. Compl. ¶ 65. Plaintiffs explain that

“[t]hese failures are detailed in NARA reports . . . and manifested in DHS’s recent actions with

respect to migrant children apprehended at the border.” Id. And they seek a declaration that

DHS is violating its obligations under the FRA, and an order compelling DHS to comply with

the FRA. Id. ¶ 70. By its own terms, the Court agrees that this claim is nothing more than a

‘“broad programmatic attack,’ and attempt to direct ‘wholesale improvement of [DHS’s]

program by court degree,’” which is “exactly what the Supreme Court has repeatedly identified

as impermissible.” Defs.’ Reply 2 (citing SUWA, 542 U.S. at 67; Lujan, 497 U.S. at 891). The

Supreme Court explained in Lujan that a plaintiff cannot simply assert “that violation of the law

is rampant within [a] program” in order to obtain agency-wide programmatic improvement;

“[u]nder the terms of the APA, [a plaintiff] must direct its attack against some particular ‘agency

action’ that causes harm.” 497 U.S. at 891. Plaintiffs here are challenging the entirety of DHS’s

records management under the FRA, a claim that the Court simply cannot consider under the

APA.

       In their opposition, Plaintiffs attempt to recharacterize their claim by suggesting that the

amended complaint’s reference to DHS’s inadequate records management program was really a

reference to DHS’s inadequate recordkeeping guidelines and directives. See Pls.’ Mem. Opp’n

43. As such, Plaintiffs contend, claim one is essentially the same type of claim challenging an

agency’s recordkeeping guidelines as the claim authorized in Armstrong. See id. The problem

for Plaintiffs is that the amended complaint never mentions DHS’s recordkeeping guidelines or




                                                32
directives. See generally Am. Compl. Instead, the allegations in support of claim one, discussed

above, clearly indicate that it is a challenge to the sufficiency of DHS’s “agency-wide records

management program,” id. ¶ 65—in contrast to Armstrong, which specifically involved a claim

that the agency at issue in the case had deficient guidelines, see Armstrong, 924 F.2d at 291

(noting the plaintiffs’ claim that the agency “recordkeeping guidelines and directives are

inadequate because they fail to provide [agency] staff with sufficient guidance about what

material constitutes ‘records’”). “[A] plaintiff cannot amend its complaint by the briefs in

opposition to a motion to dismiss.” Woytowicz v. George Washington Univ., 327 F. Supp. 3d
105, 121 (D.D.C. 2018) (quoting Kingman Park Civic Ass’n v. Gray, 27 F. Supp. 3d 142, 160 n.7

(D.D.C. 2014)). The Court accordingly grants the motion to dismiss claim one.

                                          3. Claim Three

       Finally, the Court reviews Plaintiffs’ third claim, that DHS violated § 3101 and 36 C.F.R.

§ 1222.22(e) by failing to adequately document its decisionmaking process in connection with

the implementation and rollback of the zero tolerance policy. See Am. Compl. ¶¶ 83–84, 87.

Even assuming, arguendo, that Plaintiffs had standing to bring claim three, the Court would still

dismiss it because, as with claims one and two, it does not challenge a reviewable agency action.

       Again, as discussed above in part IV.B.1.a., the APA only authorizes courts to review

challenges to agency action, as defined in the APA. And because ‘“failure to act’ is . . . properly

understood as a failure to take an agency action,” SUWA, 542 U.S. at 62, a plaintiff challenging

an agency’s failure to act under 5 U.S.C. § 706(1) or § 706(2)(A) must “assert[] that an agency

failed to take a discrete agency action,” id. at 64. This, in turn, “precludes [both] the kind of

broad programmatic attack [the Supreme Court] rejected in Lujan,” id., and challenges to




                                                 33
“[g]eneral deficiencies in compliance” with a broad statutory scheme, which “lack the specificity

requisite for agency action,” id. at 66.

       Here, as with claims one and two, Plaintiffs do not challenge a discrete agency action.

Plaintiffs challenge DHS’s failure to “create adequate records” complying with 44 U.S.C. § 3101

and 36 C.F.R. § 1222.22 “in connection with [the agency’s] implementation and rollback of the

Zero Tolerance Policy.” Am. Compl. ¶ 84. This does not constitute a discrete agency action

under SUWA; rather, it is a challenge to the agency’s past “deficiencies in compliance” with a

broad statutory mandate. 542 U.S. at 66. Even more so than with claim two, where Plaintiffs

were at least alleging ongoing deficient compliance with the FRA, the Court is not empowered to

review such a challenge to a past isolated act of noncompliance under the APA.

       Plaintiffs argue that their claim goes beyond the agency’s implementation of the zero

tolerance policy, and rather “alleges that DHS has an ongoing ‘agency culture of resisting

memorializing policy decisions and guidance into written records.’” Pls.’ Mem. Opp’n 45

(quoting Am. Compl. ¶ 43). Given the allegations supporting the third claim, see Am. Compl.

¶¶ 81–87, the Court is inclined to agree with Defendants that Plaintiffs “attempt to amend their

pleading through their brief,” Defs.’ Reply 22. As discussed above in part IV.A.3., the additional

allegations Plaintiffs point to fall short of stating a claim that DHS has adopted a policy of

refusing to document agency decisions. Plaintiffs point to a single paragraph in the amended

complaint alleging that DHS’s failures during its implementation of the zero tolerance policy

was “consistent with [its] overall agency culture.” Am. Compl. ¶ 43. That same paragraph

identifies two instances where “CBP’s policymakers rebuked prior efforts by its own policy

office and the Office for Civil Rights and Civil Liberties to issue employees meaningful

guidance” on two issues. Id. But the fact that CBP refused to “issue employees meaningful




                                                 34
guidance,” id., does not mean that unwritten oral guidance already existed that the agency

refused to put in writing. And the Court agrees with Defendants that, irrespective of standing, the

amended complaint’s one-paragraph reference to an “overall agency culture of resist[ance],” id.,

supported by two examples of purported bad conduct by a subcomponent agency, is “too vague

and conclusory to plausibly assert a . . . claim,” Defs.’ Reply 22. The Court therefore dismisses

claim three.

                                       V. CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for a preliminary injunction (ECF No. 14) is

DENIED. Defendants’ motion to dismiss (ECF No. 19) is GRANTED. An order consistent

with this Memorandum Opinion is separately and contemporaneously issued.


Dated: May 24, 2019                                               RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                35